Exhibit 10.3

 

NORTHWEST BANK

NORTHWEST BANCSHARES, INC.

EMPLOYMENT AGREEMENT

FOR

STEVEN G. FISHER

 

This Employment Agreement (“Agreement”) is made effective as of the 4th day of
March, 2015 (the “Effective Date”) by and between (i) Northwest Bank (the
“Bank”), a Pennsylvania-chartered stock savings bank and Northwest
Bancshares, Inc. (the “Company”), a Maryland corporation, each with its
principal administrative office at 100 Liberty Street, Warren, Pennsylvania
16365 (collectively referred to as the “Employer”), and (ii) Steven G. Fisher
(the “Executive”).

 

WHEREAS, the Employer and the Executive entered into an employment agreement
dated on the 1st day of September, 2007 (“Prior Agreement”),  pursuant to which
the Executive was employed as an officer of the Employer; and

 

WHEREAS, the Employer believes it is in the best interests of the Employer to
enter into a new employment agreement (the “Agreement”), which replaces the
Prior Agreement in its entirety; and

 

WHEREAS, the parties hereto desire to set forth the terms of the revised
Agreement and the continuing employment relationship of the Employer and the
Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      POSITION AND RESPONSIBILITIES

 

During the period of his employment hereunder, the Executive agrees to serve as
Senior Executive Vice President, Chief Revenue Officer.  During said period, the
Executive also agrees to serve, if elected, as an officer of any subsidiary or
affiliate of the Employer.

 

2.                                      TERMS AND DUTIES

 

(a)                                 The period of the Executive’s employment
under this Agreement shall begin as of the Effective Date and shall continue for
twenty-four (24) month periods as set forth herein.  Commencing on November 1,
2015 (“Anniversary Date”) and continuing on each Anniversary Date thereafter,
this Agreement shall renew for an additional twelve (12) months such that the
remaining term shall be twenty-four (24) months from the applicable November 1,
unless written notice of non-renewal (“Non-Renewal Notice”) is provided to the
Executive at least thirty (30) days and not more than sixty (60) days prior to
any such Anniversary Date, that this Agreement shall not be renewed. If a
Non-Renewal Notice is given, the Agreement shall expire twelve (12) months
following the Anniversary Date.  Prior to each notice period for non-renewal,
the disinterested members of the Compensation Committee of the Board of
Directors of the Company (“Committee”) will conduct a

 

1

--------------------------------------------------------------------------------


 

comprehensive performance evaluation and review of the Executive for purposes of
determining whether to extend the Agreement, and the results thereof shall be
included in the minutes of the Committee’s meeting.  The failure of the
disinterested members of the Committee to take the actions set forth herein
before any Anniversary Date will result in the automatic non-renewal of this
Agreement.  If the Committee fails to inform the Executive of its determination
regarding the renewal or non-renewal of this Agreement, the Executive may
request, in writing, the results of the Committee’s action (or non-action) and
the Committee shall, within thirty (30) days of the receipt of such request,
provide a written response to the Executive.  Reference herein to the term of
this Agreement shall refer to both such initial term and such extended terms.

 

(b)                                 During the period of his employment
hereunder, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence, the Executive shall
faithfully perform his duties hereunder, to the best of his abilities, including
activities and services related to the organization, operation and management of
the Employer.

 

3.                                      COMPENSATION AND REIMBURSEMENT

 

(a)                                 The compensation specified under this
Agreement shall constitute the salary and benefits paid for the duties described
in Section1.  The Employer shall pay the Executive as compensation a salary of
not less than $329,075 per year (“Base Salary”).  Such Base Salary shall be
payable bi-weekly.  During the period of this Agreement, the Executive’s Base
Salary shall be reviewed at least annually on or about July 1 of each year
during the term hereof.   Such review shall be conducted by the Committee, and
the Committee may increase, but not decrease, the Executive’s Base Salary other
than pursuant to an employer-wide reduction of compensation of all officers of
the Employer and not in excess of the average percentage of the employer-wide
reduction (any increase in Base Salary shall become the “Base Salary” for
purposes of this Agreement).  In addition to the Base Salary provided in this
Section 3(a), the Employer shall provide the Executive with all such other
benefits as are provided uniformly to executive officers of the Employer.

 

(b)                                 The Employer will provide the Executive with
employee benefit plans, arrangements and perquisites substantially equivalent to
those in which the Executive was participating or otherwise deriving benefit
from immediately prior to the beginning of the term of this Agreement, and the
Employer will not, without Executive’s prior written consent, make any changes
to such plans, arrangements or perquisites which would adversely affect the
Executive’s rights or benefits thereunder unless any such change is broad-based
and affects substantially all executives of the Employer.  Without limiting the
generality of the foregoing provisions of this Subsection (b), the Executive
will be entitled to participate in or receive benefits under any employee
benefit plans, including but not limited to the retirement plan, 401(k) plan,
employee stock ownership plan, supplemental pension plan, disability plans,
medical and dental coverage or any other employee benefit plan or arrangement
made available by the Employer in the future to its senior executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.  The
Executive will be entitled to incentive compensation and bonuses as provided in
any plan of the Employer in which Executive is eligible to participate.  Nothing
paid to the Executive under any such plan or arrangement will be deemed to be in
lieu of other compensation to which the Executive is entitled under this
Agreement.

 

2

--------------------------------------------------------------------------------


 

(c)                                  In addition to the Base Salary provided for
by paragraph (a) of this Section 3, the Employer shall pay or reimburse the
Executive for all reasonable travel and other reasonable expenses incurred by
the Executive performing his obligations under this Agreement, upon
substantiation of such expenses in accordance with applicable policies and
procedures of the Employer.  All reimbursements pursuant to this Section shall
be paid promptly by the Employer and in any event no later than sixty (60) days
following the date on which the expense was incurred. The Employer may provide
such additional compensation in such form and such amounts as the Committee may
from time to time determine.

 

(d)                                 Compensation and reimbursement to be paid
pursuant to paragraphs (a), (b) and (c) of this Section 3 shall be paid by the
Bank and the Company, respectively, on a pro rata basis, based upon the amount
of service the Executive devotes to the Bank and Company, respectively.

 

(e)                                  To the extent not specifically set forth in
this Section 3, any compensation payable or provided under this Section 3 shall
be paid or provided no later than two and one-half (2.5) months after the
calendar year in which such compensation is no longer subject to a substantial
risk of forfeiture within the meaning of Treasury Regulation
Section 1.409A-1(d).

 

4.                                      PAYMENTS TO EXECUTIVE UPON AN EVENT OF
TERMINATION

 

(a)                             The provisions of this Section shall apply upon
the occurrence of an Event of Termination (as herein defined) during the
Executive’s term of employment under this Agreement.  As used in this Agreement,
an “Event of Termination” shall mean and include any one or more of the
following:

 

(i) the termination by the Employer of the Executive’s full-time employment
hereunder for any reason other than (A) Disability as defined in Section 5
below, or (B) Termination for Just Cause as defined in Section 6 hereof;  or

 

(ii) the Executive’s resignation from the Employer’s employ, upon any of the
following (“Good Reason”):

 

(A) reduction in the Executive=s Base Salary or a reduction in the benefits and
perquisites to the Executive from those being provided as of the Effective Date
of this Agreement, provided, however, that a reduction in benefits or
perquisites that is broad based and affects substantially all executives of the
Employer shall not be deemed an Event of Termination hereunder unless such
reduction in benefits or perquisites occurs coincident with or following a
Change in Control;

 

(B) change in the Executive’s function, duties, or responsibilities, which
change would cause the Executive’s position to become one of lesser
responsibility, importance, or scope from the position described in Section 1,
above;

 

(C) a relocation of the Executive=s principal place of employment by more

 

3

--------------------------------------------------------------------------------


 

than thirty (30) miles from its location as of the Effective Date of this
Agreement;

 

(D) liquidation or dissolution of the Bank or the Company other than
liquidations or dissolutions that are caused by reorganizations that do not
affect the status of the Executive; or

 

(E) breach of this Agreement by the Bank or the Company.

 

Upon the occurrence of any event described in clauses (ii) (A), (B), (C), (D) or
(E) above, the Executive shall have the right to elect to terminate his
employment under this Agreement by resignation upon not less than thirty (30)
days prior written notice given within a reasonable period of time not to exceed
ninety (90) days after the initial event giving rise to said right to elect. 
Notwithstanding the preceding sentence, in the event of a continuing breach of
this Agreement by the Bank or the Company, the Executive, after giving due
notice within the prescribed time frame of an initial event specified above,
shall not waive any of his rights solely under this Agreement and this Section 4
by virtue of the fact that the Executive has submitted his resignation but has
remained in the employment of the Bank or the Company and is engaged in good
faith discussions to resolve any occurrence of an event described in clauses
(ii) (A), (B), (C), (D) or (E) above.  The Employer shall have at least thirty
(30) days to remedy any condition set forth in clause (ii) (A) through (E),
provided, however, that the Employer shall be entitled to waive such period and
make an immediate payment hereunder.

 

(iii) the Executive=s involuntary termination of employment without Just Cause
or voluntary resignation for Good Reason as described above from the Employer’s
employ on the effective date of, or within twenty-four (24) months following, a
Change in Control during the term of this Agreement.  For these purposes, a
Change in Control of the Bank or the Company shall mean a change in control of a
nature that:

 

(A) would be required to be reported in response to Item 5.01 of the current
report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”); or

 

(B) results in a Change in Control of the Bank or the Company within the meaning
of the Home Owners’ Loan Act, as amended, and applicable rules and regulations
promulgated thereunder, as in effect at the time of the Change in Control
(collectively, the “HOLA”); or

 

(C) without limitation such a Change in Control shall be deemed to have occurred
at such time as:

 

(1)                                 any “person” (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s outstanding securities except for any
securities purchased by the Bank’s employee

 

4

--------------------------------------------------------------------------------


 

stock ownership plan or trust; or

 

(2)                                 individuals who constitute the Board of
Directors on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by the
same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this clause (b), considered as though he were a member of the
Incumbent Board; or

 

(3)                                 a plan of reorganization, merger,
consolidation, sale of all or substantially all the assets of the Bank or the
Company or similar transaction in which the Bank or Company is not the surviving
institution occurs; or

 

(4)                                 a proxy statement soliciting proxies from
stockholders of the Company, by someone other than the current management of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations or financial institutions, and as a result of such proxy
solicitation, a plan of reorganization, merger consolidation or similar
transaction involving the Company is approved by the Company=s Board of
Directors or the requisite vote of the Company=s stockholders; or

 

(5)                                 a tender offer is made for 25% or more of
the voting securities of the Company and the shareholders owning beneficially or
of record 25% or more of the outstanding securities of the Company have tendered
or offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror.

 

(b)                                 Upon the occurrence of an Event of
Termination, on the Date of Termination, as defined in Section 7, the Employer
shall pay the Executive, or, in the event of his subsequent death, his estate,
as severance pay or liquidated damages, or both, a cash lump sum equal to the
sum of (i) three (3) times the Executive’s highest rate of base salary plus
(ii) three (3) times the highest rate of cash bonus paid to the Executive during
the prior three (3) years.   Such payments shall be made in a lump sum, and
shall not be reduced in the event the Executive obtains other employment
following an Event of Termination.  All amounts payable to the Executive shall
be paid within thirty (30) days following the Date of Termination or if the
Executive is a Specified Employee (within the meaning of Treasury Regulations
§1.409A-1(i)) , to the extent required to avoid penalties under Code
Section 409A, on the first business day of the seventh month following the Date
of Termination.

 

(c)                                  Upon the occurrence of an Event of
Termination, the Employer will cause to be continued and non-taxable medical and
dental coverage substantially identical to the coverage maintained by the
Employer for Executive and his eligible dependents prior to his termination. 
Such coverage shall continue for thirty-six (36) months from the Date of
Termination unless the Executive

 

5

--------------------------------------------------------------------------------


 

obtains other employment following termination of employment under which
substantially similar benefits are provided and in which the Executive and his
eligible dependents are eligible to participate. Notwithstanding anything herein
contained to the contrary, if applicable law (including, but not limited to,
laws prohibiting discriminating in favor of highly compensated employees), or,
if participation by the Executive and his eligible dependents is not permitted
under the terms of the applicable health plans, or if providing such benefits
would subject the Employer to penalties, then the Employer shall pay the
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such non-taxable medical and dental benefits, with such payment to be made by
lump sum within thirty (30) business days of the Date of Termination, or if
later, the date on which the Employer determines that such insurance coverage
(or the remainder of such insurance coverage) cannot be provided for the
foregoing reasons.

 

(d)                                 Notwithstanding the foregoing, the Executive
shall not be entitled to any payments or benefits under this Section 4 unless
and until the Executive executes a release of his claims against the Bank, the
Company and any affiliate, and their officers, directors, successors and
assigns, releasing said persons from any and all claims, rights, demands, causes
of action, suits, arbitrations or grievances relating to the employment
relationship, including claims under the Age Discrimination in Employment Act
(“ADEA”), but not including claims for benefits under tax-qualified plans or
other benefit plans in which the Executive is vested, claims for benefits
required by applicable law or claims with respect to obligations set forth in
this Agreement that survive the termination of this Agreement.  In order to
comply with the requirements of Code Section 409A and the ADEA, the release
shall be provided to the Executive no later than the date of his Separation from
Service and the Executive shall have no fewer than twenty-one (21) days to
consider the release, and following the Executive’s execution of the release,
the Executive shall have seven (7) days to revoke said release.

 

(e)                                  For purposes of Section 4, “Event of
Termination” as used herein shall mean “Separation from Service” as defined in
Code Section 409A and the Treasury Regulations promulgated thereunder, provided,
however, that the Employer and the Executive reasonably anticipate that the
level of bona fide services the Executive would perform after termination would
permanently decrease to a level that is less than 50% of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period.

 

(f)                                   Notwithstanding the preceding paragraphs
of this Section 4, if the aggregate payments or benefits to be made or afforded
to the Executive under said paragraphs (the “Termination Benefits”) would be
deemed to include an “excess parachute payment” under Section 280G of the Code
or any successor thereto, such Termination Benefits will be reduced to an amount
(the “Non-Triggering Amount”), the value of which is one dollar ($1.00) less
than an amount equal to the total amount of payments permissible under
Section 280G of the Code or any successor thereto.  In the event any change in
the Code or regulations thereunder should reduce the amount of payments
permissible under Section 280G of the Code in effect on the date of this
Agreement, then the Termination Benefits to be paid to the Executive shall be
determined as if such change in the Code or regulations had not been made.  The
allocation of the reduction required hereby among Termination Benefits provided
by the preceding paragraphs of this Section 4 shall be determined by

 

6

--------------------------------------------------------------------------------


 

Executive, provided however that if it is determined that such election by the
Executive shall be in violation of Code Section 409A, the allocation of the
required reduction shall be pro-rata.

 

5.                                      TERMINATION UPON DISABILITY OR DEATH

 

(a)                                 “Disability” or “Disabled” shall be
construed to comply with Code Section 409A and shall be deemed to have occurred
if: (i) the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for a continuous period of not less than 12
months; (ii) by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for continuous
period of not less than 12 months, the Executive is receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer; or (iii) the Executive is determined to
be totally disabled by the Social Security Administration.  The Executive shall
be entitled to receive benefits under any short or long-term disability plan
maintained by the Employer.  To extent that such benefits are less than the
Executive’s Base Salary, the Employer shall pay that Executive an amount equal
to the difference between such disability plan benefits and the amount of the
Executive’s Base Salary for the longer of (i) the remaining term of this
Agreement, or (ii) one year following the termination of his employment due to
Disability.  Accordingly, any payments required hereunder shall commence within
thirty (30) days from the Date of Termination due to Disability.

 

(c)                                  In the event of the Executive’s death
during the term of the Agreement, his estate, legal representatives or named
beneficiaries (as directed by the Executive in writing) shall be paid the
Executive’s Base Salary as defined in Paragraph 3(a) at the rate in effect at
the time of the Executive’s death in accordance with its regular payroll
practice for a period of one (1) year from the date of the Executive’s death,
and the Employer will continue to provide non-taxable medical and dental
benefits previously provided for that Executive’s eligible dependents for three
(3) years after the Executive’s death. Notwithstanding anything herein contained
to the contrary, if applicable law (including, but not limited to, laws
prohibiting discriminating in favor of highly compensated employees), or, if
participation by the Executive’s eligible dependents is not permitted under the
terms of the applicable health plans, or if providing such benefits would
subject the Employer to penalties, then the Employer shall pay the Executive’s
eligible dependents a cash lump sum payment reasonably estimated to be equal to
the value of such non-taxable medical and dental benefits, with such payment to
be made by lump sum within thirty (30) business days of the Executive’s death,
or if later, the date on which the Employer determines that such insurance
coverage (or the remainder of such insurance coverage) cannot be provided for
the foregoing reasons.

 

6.                                      TERMINATION FOR CAUSE

 

“Termination for Just Cause” shall mean termination because of the Executive’s
personal dishonesty, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any provision
of this Agreement.  In determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry.  For purposes of this paragraph, no

 

7

--------------------------------------------------------------------------------


 

act or failure to act on the part of the Executive shall be considered “willful”
unless done, or omitted to be done, by the Executive not in good faith and
without reasonable belief that the Executive’s action or omission was in the
best interest of the Employer.

 

Notwithstanding the foregoing, the Executive shall not be deemed to have been
Terminated for Just Cause unless and until there shall have been delivered to
him a copy of a resolution duly adopted by the affirmative vote of not less than
three-fourths of the members of the Committee at a meeting of the Committee
called and held for that purpose (after reasonable notice to the Executive and
an opportunity for him, together with counsel, to be heard before the
Committee), finding that in the good faith opinion of the Committee, the
Executive was guilty of conduct justifying Termination for Just Cause and
specifying the particulars thereof in detail.  The Executive shall not have the
right to receive compensation or other benefits for any period after a
Termination for Just Cause.  Any stock benefits granted to the Executive under
any stock benefit plan of the Employer, the Company or any subsidiary or
affiliate thereof, that have not yet vested shall become null and void effective
upon the Executive’s receipt of Notice of Termination for Just Cause pursuant to
Section 7 hereof, and shall not be exercisable by the Executive at any time
subsequent to such Termination for Just Cause.

 

7.                                      NOTICE

 

(a)                                 Any purported termination by the Employer or
by the Executive shall be communicated by Notice of Termination to the other
party hereto.  For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 

(b)                                 “Date of Termination” shall mean (A) if the
Executive’s employment is terminated for Disability, thirty (30) days after a
Notice of Termination is given (provided that he shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period), (B) if his employment is terminated due to the occurrence of an Event
of Termination set forth under Section 4, thirty (30) days after a Notice of
Termination is given unless the Employer waives its right to cure and agrees to
the Event of Termination and (C) if his employment is terminated for any other
reason, the date specified in the Notice of Termination (which, in the case of a
Termination for Just Cause, shall not be less than thirty (30) days from the
date such Notice of Termination is given).

 

(c)                                  If, within thirty (30) days after any
Notice of Termination is given, the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination,
except upon the voluntary termination by the Executive, in which case the Date
of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal having expired and no appeal having been perfected) and provided
further that the Date of Termination shall be extended by a notice of dispute
only if such notice is given in good faith and the party giving such notice
pursues the resolution of such dispute with reasonable diligence. 

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the pendency of any such dispute, the Employer will continue to
pay Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, Base Salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which he was participating when the notice of dispute was given, until the
dispute is finally resolved in accordance with this Agreement, provided such
dispute is resolved within the term of this Agreement.  If such dispute is not
resolved within the term of the Agreement, the Employer shall not be obligated,
upon final resolution of such dispute, to pay the Executive compensation and
other payments accruing beyond the term of the Agreement.  Amounts paid under
this Section shall be offset against or reduce any other amounts due under this
Agreement.

 

8.                                      POST-TERMINATION OBLIGATIONS

 

(a)                                 All payments and benefits to the Executive
under this Agreement shall be subject to Executive’s compliance with paragraph
(b) of this Section 8 during the term of this Agreement and for two (2) full
years after the expiration or termination hereof.

 

(b)                                 The Executive shall, upon reasonable notice,
furnish such information and assistance to the Employer as may reasonably be
required by the Employer in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party.

 

9.                                      NON-COMPETITION

 

(a)                                 Upon any termination of the Executive’s
employment (whether voluntary or involuntary), other than a termination (whether
voluntary or involuntary) in connection with a Change in Control, the Executive
agrees not to compete with the Bank and the Company for a period of one year
following such termination within fifty (50) miles of the Executive’s principal
place of employment.  The Executive agrees that during such period the Executive
shall not work for or advise, consult or otherwise serve with, directly or
indirectly, any entity whose business materially competes with the depository,
lending or other business activities of the Bank or the Company within fifty
(50) miles of the Executive’s principal place of employment.  The parties
hereto, recognizing that irreparable injury will result to the Bank or the
Company, its business and property in the event of the Executive’s breach of
this Subsection 9(a) agree that in the event of any such breach by the
Executive, the Bank and the Company will be entitled, in addition to any other
remedies and damages available, to an injunction to restrain the violation
hereof by the Executive.  The Executive represents and admits that the
Executive’s experience and capabilities are such that the Executive can obtain
employment in a business engaged in other lines and/or of a different nature
than the Bank or the Company, and that the enforcement of a remedy by way of
injunction will not prevent the Executive from earning a livelihood.  Nothing
herein will be construed as prohibiting the Bank or the Company from pursuing
any other remedies available to the Bank or the Company for such breach or
threatened breach, including the recovery of damages from the Executive.

 

(b)                                 The Executive recognizes and acknowledges
that the knowledge of the business activities and plans for business activities
of the Bank, the Company and affiliates thereof, as it may exist from time to
time, is a valuable, special and unique asset of the business of the Bank and
the Company.  The Executive will not, during or after the term of his
employment, disclose any

 

9

--------------------------------------------------------------------------------


 

knowledge of the past, present, planned or considered business activities of the
Bank, the Company or affiliates thereof to any person, firm, corporation, or
other entity for any reason or purpose whatsoever (except for such disclosure as
may be required to be provided to any federal banking agency with jurisdiction
over the Bank, the Company or the Executive).  Notwithstanding the foregoing,
the Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Bank or the Company, and the Executive
may disclose any information regarding the Bank or the Company which is
otherwise publicly available.  In the event of a breach or threatened breach by
the Executive of the provisions of this Section 9, the Bank and/or the Company
will be entitled to an injunction restraining the Executive from disclosing, in
whole or in part, the knowledge of the past, present, planned or considered
business activities of the Bank, the Company or affiliates thereof, or from
rendering any services to any person, firm, corporation, other entity to whom
such knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed.  Nothing herein will be construed as prohibiting the Bank or the
Company from pursuing any other remedies available to the Bank or the Company
for such breach or threatened breach, including the recovery of damages from the
Executive.

 

10.                               SOURCE OF PAYMENTS

 

All payments provided in this Agreement shall be timely paid in cash, check or
direct deposit from the general funds of the Bank.  The Company, however,
guarantees payment and provision of all amounts and benefits due hereunder to
the Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

 

11.                               EFFECT ON PRIOR AGREEMENTS AND EXISTING
BENEFITS PLANS

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank, the Company or any
predecessor of the Bank or Company and the Executive, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to the
Executive of a kind elsewhere provided.  No provision of this Agreement shall be
interpreted to mean that the Executive is subject to receiving fewer benefits
than those available to him without reference to this Agreement.

 

12.                               NO ATTACHMENT

 

(a)                                 Except as required by law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation, or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
affect any such action shall be null, void, and of no effect.

 

(b)                                 This Agreement shall be binding upon, and
inure to the benefit of, the Executive and the Employer and their respective
successors and assigns.

 

10

--------------------------------------------------------------------------------


 

13.                               MODIFICATION AND WAIVER

 

(a)                                 This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.

 

(b)                                 No term or condition of this Agreement shall
be deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement, except by written instrument of
the party charged with such waiver or estoppel.  No such written waiver shall be
deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future as to any act
other than that specifically waived.

 

14.                               SEVERABILITY

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall, to the full extent consistent with
law, continue in full force and effect.

 

15.                               HEADINGS FOR REFERENCE ONLY

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

16.                               GOVERNING LAW

 

This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
but only to the extent not superseded by federal law.

 

17.                               REQUIRED PROVISIONS

 

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

 

18.                               ARBITRATION

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the Executive within one hundred
(100) miles from the location of the Employer, in accordance with the rules of
the American Arbitration Association then in effect.  Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
the

 

11

--------------------------------------------------------------------------------


 

Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

19.                               PAYMENT OF LEGAL FEES

 

All reasonable legal fees paid or incurred by the Executive pursuant to any
dispute or question of interpretation relating to this Agreement shall be paid
or reimbursed by the Employer, provided that the dispute or interpretation has
been settled by the Executive and the Employer or resolved in the Executive’s
favor, and that such reimbursement shall occur, upon substantiation of such
expenses in accordance with applicable policies and procedures of the Employer. 
All reimbursements pursuant to this Section shall be paid promptly by the
Employer and in any event no later than sixty (60) days following the date on
which the expense was incurred.

 

20.                               INDEMNIFICATION

 

The Employer shall provide the Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify the Executive
(and his heirs, executors and administrators) to the fullest extent permitted
under applicable law against all expenses and liabilities reasonably incurred by
him in connection with or arising out of any action, suit or proceeding in which
he may be involved by reason of his having been a director or officer of the
Bank or the Company (whether or not he continues to be a director or officer at
the time of incurring such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements (such settlements must be
approved by the Committee).  If such action, suit or proceeding is brought
against Executive in his capacity as an officer or director of the Bank or the
Company, however, such indemnification shall not extend to matters as to which
the Executive is finally adjudged to be liable for willful misconduct in the
performance of his duties.

 

21.                               SUCCESSOR TO THE BANK

 

The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Bank and/or Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank and/or Company would be required to perform if no such succession or
assignment had taken place.

 

[Signature page follows]

 

12

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed by their duly authorized officers, and the Executive has signed this
Agreement, on the dates set forth below.

 

 

 

 

 

NORTHWEST BANK

 

 

 

 

 

 

 

 

March 4, 2015

 

By:

/s/ William J. Wagner

Date

 

 

William J. Wagner

 

 

 

 

 

 

 

 

 

 

 

NORTHWEST BANCSHARES, INC.

 

 

 

 

 

 

 

 

March 4, 2015

 

By:

/s/ William J. Wagner

Date

 

 

William J. Wagner

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

March 4, 2015

 

 

/s/ Steven G. Fisher

Date

 

 

Steven G. Fisher

 

13

--------------------------------------------------------------------------------